MILLER, Judge
(dissenting).
Although equities favor the affirmation, it seems to me that Lashley sold the Franklin Skidder (Serial No. 3115) on August 21, 1974. I therefore am compelled to respectfully dissent.
When Lashley purchased the Franklin Skidder, the sale and chattel mortgage ex*373pressly assigned the note to Security National Bank.
In the sale and chattel mortgage contract (and the assignment which was part thereof) the parties expressly provided that Lashley had “full power to make and execute a dation en paiement of, and to make delivery of (the Franklin Skidder) for such consideration, at such time and on such terms and conditions as (Lashley) may see fit.”
On August 21, 1974 Lashley signed the following dation en paiement:



*374In this dation en paiement Lashley not only conveys all right, title and interest in the Franklin Skidder, but he expressly authorizes cancellation of the insurance and payment of those proceeds directly to the holder of the dation en paiement, Security National Bank.
I do not understand how we can ignore the plain provisions of the sale and chattel mortgage and dation en paiement.
I respectfully dissent.